                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                         C.A. No. 3:20-cv-302-FDW DSC



LEGRETTA F. CHEEK,

               Plaintiff,

V.

GURSTEL LAW FIRM, P.C.,
BRENNAN S. MURRAY; JESSE H. WALKER

               Defendants.


             DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT


        NOW COME the Defendants Gurstel Law Firm, P.C., Brennan S. Murray and Jesse

H. Walker, by and through their counsel of record, and hereby move the Court for an order

dismissing the Complaint pursuant to Rules 12(b)(2), 12(b)(3) and 12(b)(6) of the Federal

Rules of Civil Procedure. As grounds for their Motion, defendants state the following:

     1. Defendants do not have sufficient contacts with the State of North Carolina to be

        subject to the jurisdiction of this Court and dismissal is therefore proper pursuant to

        Rule 12(b)(2) of the Federal Rules of Civil Procedure.

     2. Plaintiff has brought this lawsuit in the Western District of North Carolina, however,

        pursuant to U.S.C. § 1391 this judicial district is an improper venue for this action.

        Dismissal is therefore proper pursuant to Rule 12(b)(3) of the Federal Rules of Civil

        Procedure.

                                               1

       Case 3:20-cv-00302-FDW-DSC Document 12 Filed 07/20/20 Page 1 of 3
   3. Plaintiff’s claims are time barred pursuant to 15 U.S.C. §1692k(d) and therefore the

      Complaint should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of

      Civil Procedure.

   4. In further support of their motions, defendants contemporaneously are submitting

      their Memorandum in Support, as well as declarations of the defendants.

   WHEREFORE, defendants respectfully request the Court dismiss the Complaint filed

herein with prejudice.

      This the 20th day of July, 2020


                                         /s/ Caren D. Enloe
                                         Caren D. Enloe
                                         SMITH DEBNAM NARRON DRAKE
                                         SAINTSING & MYERS LLP
                                         NC State Bar No. 17394
                                         P.O. Box 176010
                                         Raleigh, NC 27619-6010
                                         Telephone: 919-250-2000
                                         Facsimile: 919-250-2124

                                         Attorneys for Defendants Gurstel Law Firm,
                                         P.C., Brennan S. Murray and Jesse H. Walker




                                            2

     Case 3:20-cv-00302-FDW-DSC Document 12 Filed 07/20/20 Page 2 of 3
                             CERTIFICATE OF SERVICE


       I hereby certify that on July 20, 2020, I placed a copy of the foregoing in the United

States Mail, first class postage prepaid addressed as follows:

LeGretta F. Cheek
113 Indian Trail Road, Suite 100
Indian Trail, NC 28079

                                          /s/ Caren D. Enloe
                                          Caren D. Enloe
                                          SMITH DEBNAM NARRON DRAKE
                                          SAINTSING & MYERS LLP
                                          NC State Bar No. 17394
                                          P.O. Box 176010
                                          Raleigh, NC 27619-6010
                                          Telephone: 919-250-2000
                                          Facsimile: 919-250-2124

                                          Attorneys for Defendants Gurstel Law Firm,
                                          P.C., Brennan S. Murray and Jesse H. Walker




                                             3

     Case 3:20-cv-00302-FDW-DSC Document 12 Filed 07/20/20 Page 3 of 3
